USCA4 Appeal: 21-4571      Doc: 33           Filed: 12/13/2022   Pg: 1 of 5




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4571


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

           v.

        MICHAEL HUCKS,

                     Defendant – Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:20-cr-00184-D-2)


        Submitted: October 5, 2022                                  Decided: December 13, 2022


        Before AGEE and QUATTLEBAUM, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.



        ON BRIEF: Mitchell G. Styers, BANZET, THOMPSON, STYERS & MAY, PLLC,
        Warrenton, North Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney,
        David A. Bragdon, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4571     Doc: 33          Filed: 12/13/2022    Pg: 2 of 5




        PER CURIAM:

              Michael Hucks pleaded guilty to two counts of possessing a firearm as a felon, in

        violation of 18 U.S.C. § 922(g). Pursuant to the Armed Career Criminal Act (ACCA), the

        district court sentenced him to 192 months of imprisonment on each count, to run

        concurrently. In the event the ACCA did not govern because the predicate offenses did

        not occur on three different occasions, the court announced that it would impose — as an

        alternative sentence — an upward variant sentence of 120 months’ imprisonment on the

        first count, followed by a consecutive 72 months’ imprisonment on the second count.

        Hucks now appeals his sentence. Finding no reversible error, we affirm.

                                                    I.

              This case arises from two December 2019 encounters between a confidential

        informant and Hucks at a coconspirator’s “stash house.” During the first encounter, on

        December 12, the confidential informant witnessed Hucks possessing an AR-15 rifle. A

        week later, Hucks sold a loaded .30-06 rifle to the confidential informant. A grand jury

        returned an indictment charging Hucks with two counts of possession of a firearm by a

        convicted felon in violation of 18 U.S.C. § 922(g) — one count for the December 12

        possession and one count for the December 18 possession. Hucks pleaded guilty to both

        counts without a plea agreement.

              At sentencing, the district court relied on three of Hucks’s prior convictions, which

        it deemed occurred on three different occasions, to impose an ACCA sentencing

        enhancement. Specifically, the court relied on two 1997 convictions that occurred on the



                                                    2
USCA4 Appeal: 21-4571      Doc: 33         Filed: 12/13/2022      Pg: 3 of 5




        same day — one for the attempted armed robbery of a Hardee’s and one for the armed

        robbery of Gino’s Convenient Store — and a 2015 breaking-and-entering conviction.

               Consistent with the ACCA’s 180-month statutory-minimum sentence, 18 U.S.C.

        § 924(e)(1), the court then sentenced Hucks to 192 months of imprisonment on each count,

        to run concurrently, and five years of supervised release on each count, to run concurrently.

        Should the ACCA not apply, because, as Hucks argues, the 1997 convictions occurred on

        the same occasion under Wooden v. United States, 142 S. Ct. 1063 (2022), the district court

        announced an alternative variant sentence. That alternative sentence is 120 months’

        imprisonment for the first count, followed by a consecutive 72 months’ imprisonment for

        the second count. Hucks timely appealed.

                                                     II.

               We can affirm Hucks’s sentence “on any grounds apparent from the record.” See

        United States v. Riley, 856 F.3d 326, 328 (4th Cir. 2017). Moreover, we may decline to

        address whether the district court properly applied the ACCA enhancement if (i) an

        alternative sentence would produce the same result and (ii) that sentence would be

        reasonable. United States v. McDonald, 850 F.3d 640, 643–44 (4th Cir. 2017); see also

        United States v. Shrader, 675 F.3d 300, 315 (4th Cir. 2012).

               In this case, the district court expressly announced an alternative sentence of the

        same length, in the event that the ACCA did not apply. Noting that the statutory-maximum

        sentence for a § 922(g) violation is 120 months, 18 U.S.C. § 924(a)(2), the district court

        stated that if the ACCA did not apply, it would stack the 120-month and 72-month



                                                     3
USCA4 Appeal: 21-4571      Doc: 33         Filed: 12/13/2022      Pg: 4 of 5




        sentences to reach the same 192-month sentence. See U.S. Sentencing Guidelines Manual

        § 5G1.2 (U.S. Sentencing Comm’n 2018).

               We turn to the question of whether this alternative sentence would be reasonable.

        See Gall v. United States, 552 U.S. 38, 41, 51 (2007). In so doing, we first consider whether

        the sentence is procedurally reasonable; if it is procedurally reasonable, we then assess the

        substantive reasonableness of the sentence. Id. at 51.

               In determining the procedural reasonableness of the alternative sentence, we look

        to whether the district court “fail[ed] to calculate (or improperly calculat[ed]) the

        Guidelines range, treat[ed] the Guidelines range as mandatory, fail[ed] to consider the

        § 3553(a) factors, select[ed] a sentence based on clearly erroneous facts, or fail[ed] to

        adequately explain the chosen sentence—including an explanation for any deviation from

        the Guidelines range.” Id. In announcing the alternative variant sentence, the district court

        properly calculated and laid out the Guidelines range of 120 to 150 months, absent the

        ACCA enhancement.        Proceeding to impose an upward variance, the district court

        explained why the § 3553(a) factors compelled a total sentence of 192 months. Thus, the

        district court committed no procedural error.

               In considering the substantive reasonableness of the sentence, we take “into account

        the totality of the circumstances, including the extent of any variance from the Guidelines

        range.” Id.; United States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017). The larger the upward

        variance, “the more compelling the reasons for the divergence must be.” United States v.

        Provance, 944 F.3d 213, 219–20 (4th Cir. 2019) (quoting United States v. Moreland, 437

        F.3d 424, 434 (4th Cir. 2006)). Hucks’s alternative sentence constitutes an upward

                                                     4
USCA4 Appeal: 21-4571      Doc: 33          Filed: 12/13/2022     Pg: 5 of 5




        variance of 3.5 to 6 years — a less than 30 percent increase from the upper end of the

        Guidelines range. Here, the district court properly acknowledged the upward variance and

        sufficiently explained why it believed that variance was warranted. Cf. United States v.

        Swain, 49 F.4th 398, 403 (4th Cir. 2022) (finding a lack of substantive reasonableness for

        a lack of any explanation as to the upward variance). After its comprehensive analysis of

        the § 3553(a) factors, the court concluded that Hucks, “who is 41 years old . . . can do

        better, but chooses not to,” that “this is very serious criminal conduct,” and that “there’s a

        grave need to incapacitate this defendant and to protect society.” J.A. 93. Given this

        careful explanation, we find that the sentence is substantively reasonable.

               Because the district court would have imposed the same sentence, absent application

        of the ACCA, and that alternative variant sentence is reasonable, any error in applying the

        ACCA sentencing enhancement was harmless. Because we affirm on the ground that the

        alternative sentence was reasonable, we decline to reach the issue of whether Hucks’s prior

        convictions occurred on different occasions pursuant to Wooden.

                                                     III.

               For the foregoing reasons, Hucks’s sentence of 192 months’ imprisonment is

                                                                                        AFFIRMED.




                                                      5